Citation Nr: 0628681	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  92-22 019	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury.

2. Entitlement to service connection for residuals of a right 
great toe injury.

3. Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to service connection for residuals of a neck 
injury.

5. Entitlement to service connection for residuals of 
bilateral ankle injuries.

6. Entitlement to service connection for residuals of head 
concussions, to include migraines.

7. Entitlement to service connection for hypertensive 
vascular disease.

8. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10. Entitlement to an increased initial rating greater than 
10 percent for traumatic arthritis with residual scar for the 
lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant had active service from June 1964 to December 
1971, and served as a member of the U.S. Army Reserves and 
the National Guard on periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) from 
November 1972 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1991, December 1991 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas. 

This case was remanded by the Board in July 1994, October 
1995, September 1997 and November 2003 to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination and verifying his periods of active duty. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  

During the pendency of this appeal, the veteran raised 
multiple additional claims in correspondence dated August 
2002, November 2003, and November 2004. Specifically, the 
veteran claims entitlement to service connection for gout, 
residuals of fractured ribs, a left hand disability, a left 
foot disability, and bilateral feet and toes disabilities. He 
also raised issues of entitlement to an increased rating for 
his lumbar and cervical spine disability and his neck scars. 
Accordingly, these issues are REFERRED to the RO for proper 
adjudication.

The issues of entitlement to service connection for PTSD and 
an increased initial rating for traumatic arthritis with a 
residual scar of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not engage in combat during his Vietnam 
service.

2. The veteran currently has traumatic and degenerative 
arthritis of the left knee, which was not incurred in or 
aggravated by any remote incident of military service. 

3. The veteran currently has traumatic and degenerative 
arthritis of the right great toe, which was not incurred in 
or aggravated by any remote incident of military service.

4. The veteran currently has tendonitis of the right 
shoulder, which was not incurred in or aggravated by any 
remote incident of military service.

5. The veteran currently has cervical spondylosis, which was 
not incurred in or aggravated by any remote incident of 
military service.

6. The veteran's bilateral traumatic and degenerative ankle 
arthritis was caused by active military service. 

7. The veteran's chronic headaches were not incurred in or 
aggravated by any remote incident of military service.

8. The appellant was not on active duty, was not traveling to 
or from any duty, and was not approved for ACDUTRA in 
December 1990, the date he was first diagnosed with 
hypertension.

9. The veteran's hypertension was not incurred in or 
aggravated by any remote incident of military service. 

10.  The veteran's skin disorder was caused by active 
military service.


CONCLUSIONS OF LAW

1. The veteran's left knee condition was not incurred in or 
aggravated by active service nor may it be presumed to have 
occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2005).

2. The veteran's right great toe condition was not incurred 
in or aggravated by active service nor may it be presumed to 
have occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309 (2005).

3. The veteran's right shoulder condition was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303 and 3.304 (2005).

4. The veteran's cervical spondylosis was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303 and 3.304 (2005).

5. Service connection for the veteran's bilateral ankle 
condition has been established. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

6. The veteran's chronic headaches was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303 and 3.304 (2005).

7. The veteran's hypertension was not incurred in or 
aggravated by active service nor may it be presumed to have 
occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2005).

8. Service connection for the veteran's skin condition has 
been established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges that his ailments were all incurred 
during service or as a result of active duty in the Reserves. 
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the veteran's service medical records are 
largely unavailable. Even after extensive attempts to locate 
the veteran's service records from other locations, the file 
contains few medical records from the veteran's military 
service from June 1964 to December 1971. Most of the 
recovered medical records are from the veteran's time in the 
Reserves. In contrast, attempts to verify the veteran's 
periods of active duty were more successful. Although the 
veteran's DD-214 for the period of 1964 to 1969 is missing, 
most of the specific periods of the veteran's active duty 
while in the reserves were verified. This is discussed more 
thoroughly below. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996). VA also has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.



Credibility

The Board notes that the veteran's statements were considered 
insofar as filling in the gaps in the record. The veteran, 
however, proved to be a poor historian. Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the appellant's 
statements are inconsistent.  

In support of his claims for various musculoskeletal 
residuals of in-service injuries, the veteran alleges that 
while in the Army, from 1964 to 1971, he sustained injuries 
to his left knee, neck, both ankles, right great toe, right 
shoulder, and head. The veteran's recollection of these past 
injuries is suspect given the record. Most notably, the 
veteran claims that ever since his various in-service 
injuries, he suffered with pain. Yet, his reserves medical 
records and periodic examinations are negative for any 
complaints, treatments, or diagnoses of any abnormality. 
These examinations dated July 1980, May 1984, and May 1986 
also included self-reported medical history where the veteran 
denied any joint pain, headaches, or any other abnormality 
inconsistent with his testimony that he had "chronic" pain 
since service. The veteran testified before the RO that he 
did not report his disabilities at that time because he did 
not want to be "medically discharged" from the reserves. At 
the same time, however, the veteran sought private and VA 
treatment in February 1984 for a skin rash. 

A VA February 1984 treatment record shows the veteran 
complained of left knee pain, secondary to a 1966 injury 
where his knee was caught on a barbed wire, cutting into his 
knee. He also mentioned pain in his low back secondary to a 
parachuting fall. The examiner, noted that the veteran "has 
considerable affectations in his talk and mannerisms, 
especially in regards (sic) his accounting and describing 
alleged [service connected] disabilities of [low back pain] 
and [left knee] pain" (emphasis in original). During the 
examination, the examiner noted the veteran's scars on his 
left knee. Those scars, however, were also noted on the 
veteran's 1964 entrance examination revealing they pre-
existed service. Accordingly, it is highly unlikely that the 
scars observed by the 1984 examiner were caused by an in-
service incident. 

On the one hand, the veteran claims he stayed quiet regarding 
his ailments to avoid medical discharge from the Reserves. At 
the same time, however, the medical records show he found no 
problem with seeking VA medical treatment for his skin, left 
knee, and low back. In those 1984 record, moreover, the 
veteran adamantly denies any other in-service injury. 
Specifically, while the veteran mentioned the neck 
lacerations and complained of left knee and back pain, he was 
silent in regards to any head, neck, shoulder, ankle, or toe 
musculoskeletal injury. 

The veteran's minimally recovered service medical records 
from his time in the Army show treatment for chronic back 
pain at various times and treatment for three lacerations to 
his neck in September 1967. The records are silent to any 
injuries, complaints or treatments for his ankles, left knee, 
right shoulder, right great toe, or head. This is exactly 
consistent with the VA 1984 treatment records. 

His post-Army records show that the veteran's recollection of 
the dates, geographic places and circumstances of his alleged 
in-service injuries vary considerably. Indeed, most VA 
examiners noted in their medical history findings that the 
veteran was a "poor historian" and claims had to be further 
confirmed by the file. The veteran claims, for example, to 
have been in 3 parachuting accidents resulting in multiple 
injuries, including periods of unconsciousness and head 
concussions. The first of these accidents he claims was on 
March 18, 1965. Coincidentally, that is one of the few 
medical records actually in the file. Therein, the record 
reveals that he sought treatment for back pain "probably 
secondary to heavy lifting." In fact, the only reported 
injury secondary to a parachute fall was a back injury in the 
mid 1980s. Therein, reference was made to the 1965 accident 
but only insofar as referring to a previous back injury. The 
report made no mention of any current or previous head 
injuries. 

The veteran's contention that he was knocked unconscious for 
several days is simply not credible. The 1965 record would 
have reflected such a serious injury and hospitalization, 
rather than routine treatment for a vague complaint of back 
pain, and subsequent treatment records would have also noted 
the prior head injury.

Overall, the veteran's statements and testimony regarding the 
severity of his in-service injuries and etiology of the 
claimed conditions has varied significantly through the 
years. The veteran originally filed his neck disability, for 
example, as residuals of lacerations to the neck occurring in 
service when he broke up a fight. Treatment for lacerations 
is in the service medical records and the veteran is 
currently service connected for scars on his neck. His 1992 
testimony also limited his neck disability to residuals of 
these lacerations. Through the pendency of this appeal, 
however, it is clear that the veteran's allegations have 
changed. His recollection of the in-service injury is far 
more extreme and he now seems to be claiming that he has 
cervical spine/joint disabilities related to service. 

Similarly, the veteran testified in 1992 before the RO that 
he did not recall any in-service shoulder injuries. 
Currently, he alleges he has a right shoulder disability due 
to injuries sustained in service due to heavy lifting. The 
veteran also testified in 1992 that the alleged 1965 
parachute accident occurred at Fort Benning, whereas more 
recent testimony suggests that his accident occurred during 
his time allegedly as a paratrooper in Vietnam (more on this 
below). His initial claim is that the accident resulted in a 
mild concussion, whereas his 1992 testimony states he was 
hospitalized for 2 to 3 days, and his 2004 testimony claims 
the accident left him unconscious and hospitalized for 2 to 3 
weeks. As will be explained below, it is highly suspect that 
the veteran parachuted or sustained a parachuting accident 
while in Vietnam. 

Also noteworthy are notations in VA medical records from 
January 1992 and October 2004 showing the veteran sought 
treatment for various injuries associated with motor vehicle 
accidents. A private treatment record, specifically a January 
1995 statement from Dr. PSO, opines that the veteran's 
current disabilities are "the effects of old injuries that 
he has sustained both in military service and personally" 
(emphasis added). These records, discussed more thoroughly 
below, do not disprove the veteran's claims, but they are in 
stark contrast to the veteran's testimony and raise doubt to 
the accuracy of his allegations. 

The veteran further alleges that he was a combat paratrooper 
in Vietnam from 1965 to 1967 and was awarded two purple 
hearts during that time. The veteran, as mentioned above, 
also claims that at least one of his parachuting accidents 
occurred while in Vietnam. Both statements are inconsistent 
with the record.

His personnel records verify that he served in two Vietnam 
campaigns from May 1965 to April 1966, and was overseas in 
Okinawa before Vietnam and in Germany after Vietnam. 
Accordingly, the veteran was in Vietnam at least part of the 
time he claims. However, no personnel record confirms that he 
ever received any combat related awards, including Purple 
Hearts, nor is there verification that his unit was engaged 
in combat while in Vietnam. 

The veteran's various occupations while in service require 
clarification. The veteran's DD-214 from his first period of 
service, from 1964 to 1969, could not be obtained. The 
veteran's personnel records and subsequent DD-214, however, 
assist in filling in the gaps. In November 1969 the veteran 
applied for Officer Candidate School where he received ranger 
training and in field artillery, as well as other areas. At 
that time, his application reflected that his MOS for the 
year 1964 was a "Food Service Specialist" and for the year 
1968 a "Missile Repairman." A job performance evaluation 
dated in November 1968 indicates the veteran had been a 
guided missile repairman for the prior 11 months, and 
documents show training for this MOS occurred in the last 
part of 1967.  

The veteran's contention that he was a paratrooper in Vietnam 
engaged in combat is simply not credible. Although it is 
unclear what his MOS was during his tour in Vietnam, it is 
evident that he was not a "parachutist" until November 
1969, three years after returning from Vietnam.  The 
veteran's DD-214 for his period of service beginning in 
November 1969 shows he received a parachute badge, which was 
not noted on the DD-214 for the April to November 1969 period 
of service (which showed him as a repairman).  While 
parachuting may have been part of his basic training, 
indicated in 1964 special training courses, it clearly was 
not his MOS until 1969 and through his time in the National 
Guard and Army Reserves.  The only MOS shown at the time he 
was in Vietnam (1965 to 1966) was "94B," which is a food 
services specialist.  

In short, the veteran claims that all of his current 
disabilities are the direct result of injuries or events that 
occurred during his active duty in the Army, Reserves, and 
National Guard. Because of the veteran's inconsistent 
statements and his expressed recognition of the difficulties 
of remembering specific dates of events that happened over 30 
years ago, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter.  
Regardless of whether the appellant is purposely providing a 
false history or unintentionally doing so because of some 
other reason, the ultimate conclusion is that his statements 
are simply not credible evidence.  Moreover, to a large 
extent, as discussed above, there are objective documents 
that clearly refute his reported history and many aspects of 
his sworn testimony.  Because of the inconsistency, and the 
lack of any corroborating evidence, the Board finds that the 
appellant's allegations have limited, if any, probative 
value.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  


Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis or hypertension may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a). As will be explained below, no legal 
presumption is applicable here because there is no evidence 
that the veteran's arthritis or hypertension manifested 
itself within one year after service in the Army. It should 
be noted that the presumption is inapplicable for the 
veteran's service in the Reserves. Biggens v. Derwinski, 1 
Vet. App. 474, 478 (1991). 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the majority of his claims, the veteran is alleging that 
his current conditions are the result of an in-service 
injury. To the extent he is alleging that his current 
conditions are a result of an injury or disease diagnosed and 
treated during his time in the Reserves, the Board notes that 
only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA. 38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA. Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from June 1965 to December 1971 and any active 
duty training periods while he was in the Reserves from 1971 
to 1991. Therefore, he is entitled to "veteran" status and 
the full benefit of VA resources for any compensation claim 
based on that period of service. However, to the extent any 
of his claims are not based on that period of service, but on 
his period of inactive service, the claims must fail. In 
order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training. See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Left Knee, Right Great Toe, Right Shoulder, and Neck 

Here, the veteran currently has diagnoses of traumatic and 
degenerative arthritis in his left knee and right great toe 
as well as rotator cuff tendonitis of the right shoulder and 
cervical spondylosis. The veteran claims that his left knee 
condition is a result of a 1966 in-service injury whereas his 
knee caught on a wire trap causing significant injury to his 
knee cap. He claims he suffered an in-service toe injury in 
1970 when he dropped heavy equipment on his foot. His 
shoulder condition is allegedly due to heavy lifting in the 
military and his cervical spondylosis is a result of breaking 
up a fight in service resulting in lacerations of the neck.

Incurrence of chronic knee, toe, shoulder or neck disorders 
during service are not factually shown. Unfortunately, the 
veteran's service medical records are largely unavailable. As 
explained above, however, service medical records do show 
treatment for 3 lacerations to the neck and mouth in 
September 1967. The Board concludes, however, that no in-
service injury, including the lacerations, resulted in a 
"chronic" condition of the neck, right shoulder, left knee, 
or right great toe. Aside from the one mentioned treatment, 
the record is devoid of any other in-service relevant 
complaints, treatments or diagnoses. His July 1969 separation 
examination is negative for any abnormalities as are his July 
1969, 1980, 1984 and 1986 examinations from the Reserves. 
Clearly any in-service injuries he sustained fully resolved 
prior to separation to the extent that he was able to serve 
more than 20 years thereafter.

Medical records also show the veteran entered service in 1964 
with noticeable scars on his left knee. Subsequent records, 
as early as 1984, also reference the scars but in the context 
of an alleged in-service injury. A 1984 VA treatment record 
shows the veteran complained of left knee pain, secondary to 
a 1966 injury where his knee was caught on a barbed wire, 
cutting into his knee. The examiner, noted that the veteran 
"has considerable affectations in his talk and mannerisms, 
especially in regards (sic) his accounting and describing 
alleged [service connected] disabilities of [low back pain] 
and [left knee] pain" (emphasis in original). The examiner 
indicated his suspicions regarding the veteran's account of 
his injuries and, regrettably, there simply are no 
contemporaneous medical records corroborating the alleged in-
service injuries. As explained above, moreover, the fact that 
the scars were noted on the veteran's 1964 entrance 
examination also raise doubt that the 1984 complaints of knee 
pain really coincided with an in-service injury. 

There is a gap after 1984 until 1991 of any complaints or 
treatments for the veteran's left knee, toe, shoulder or 
neck. The veteran's VA treatment records and private 
treatment records for his conditions differ considerably. 


A January 1991 VA examination, with X-rays, indicates that 
the veteran's big toe "appears normal" and diagnosed the 
veteran with "subjective complaints of pain," while private 
treatment x-rays reveal "degenerative arthritis involving 
the MP joint" of the right great toe as early as December 
1990. 

VA records regarding the veteran's left knee reference the 
veteran's scars as early as 1984 and February 1991, but April 
1992 x-rays find no abnormalities other than "subjective 
complaints of pain." A January 1992 VA outpatient treatment 
record reflects treatment for the veteran's left knee "from 
auto injury." The veteran's private treatment records, on 
the other hand, show continuous complaints and treatments for 
his left knee as early as 1992 with diagnoses varying from 
degenerative joint disease, rheumatoid arthritis, and 
osteoarthritis. VA records also indicate treatment in October 
2004 for neck pain and low back pain secondary to another 
motor vehicle accident. During these times, the Board finds 
noteworthy that the veteran was also involved in an alcohol 
abuse program.

In regard to the veteran's neck, the Board finds noteworthy 
that the veteran is currently service connected for residuals 
of the three in-service lacerations, namely the scars 
thereof. It was during the pendency of this appeal that the 
veteran's allegations regarding his neck condition changed 
significantly. That is, when filing his claim initially, it 
was not seemingly for a musculoskeletal neck condition, but 
rather residuals of the in-service neck lacerations. He has 
since been diagnosed with cervical spondylosis. It is unclear 
what the veteran's theory of the case is, but presumably he 
is now asserting that the lacerations caused his current 
cervical spine disability. 

VA records, in regard to his neck, largely show that although 
the veteran has residual scars he has no muscular or joint 
disability. In April 1992, for example, the examiner 
diagnosed the veteran with "residual scars on the neck with 
no muscle involvement but with subjective pain." Private 
records, from 1992 and forward, however, have diagnosed the 
veteran with arthritis of the cervical spine.  


VA records are largely silent as to any complaints, 
treatments or diagnoses of the veteran's right shoulder until 
an August 2005 VA examination. Prior to that his left 
shoulder was determined to be normal in a 1998 x-ray and 
vague complaints of "shoulder pain" are found in various VA 
outpatient treatment records in 2000. In contrast, the 
veteran's private treatment records show continuous treatment 
of his right shoulder since 1992. 

Specifically, in support of his claim the veteran submitted 
records and statements from several private physicians. Dr. 
WMS, in an April 1992 statement, opined as follows:

My impression is that the patient suffers probably from 
osteoarthritis of the lumbosacral and cervical spine. My 
impression also is that the patient suffers some sort of 
a rheumatologic disorder (once again, probably 
osteoarthritis) affecting both shoulders, knees, and 
ankles. I suspect that all of his discomfort is due to a 
degenerative process which was the result of wear and 
tear. I can imagine that his activity while in the 
military may be responsible for that. 

Similarly, Dr PSO opined in a January 1995 statement that the 
veteran is being treated for "degenerative joint disease and 
the effects of multiple old injuries that he has sustained 
both in military service and personally." His private 
treatment records also show the veteran undergoes physical 
therapy and chiropractic treatment for these conditions, as 
well as others.

Most recently, the veteran underwent a VA examination in 
August 2005 whereas the examiner diagnosed the veteran with 
traumatic and degenerative arthritis of the left knee and 
right great toe, rotator cuff tendonitis of the right 
shoulder, and moderately advanced cervical spondylosis. In 
rendering his diagnosis, the examiner opined as follows:

It is as likely as not, considering the amount of trauma 
to his various joints in the service, that the traumatic 
and degenerative arthritis of various joints is related 
to his active service.

At first glance, all the medical opinions of record seem 
favorable to the veteran. However, as the record contains no 
contemporaneous evidence of the reported injuries, these 
medical opinions rely solely on the history provided by the 
veteran and the credibility thereof.  These medical opinions 
as to the etiology of the veteran's disorders are simply not 
persuasive.  The opinions are based solely on the veteran's 
reported history of sustaining injuries during service.  The 
fact that physicians have accepted the veteran's statements 
as to the relationship between his complaints of pain and a 
reported in-service injury is irrelevant because, in this 
case, for the reasons discussed above, the Board concludes 
that the veteran is a poor historian and his reported history 
is not credible and not probative evidence.  Most notably, 
for example, is the veteran's 1992 testimony before the RO 
where he testified not recalling any in-service shoulder 
injuries.

The probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  As each of opinions discussed 
above were based on a factual premise that the Board does not 
accept as persuasive, the opinions themselves are likewise 
not persuasive.

The actual substance of the opinions, moreover, is 
speculative at best. Dr. WMS and Dr. PSO acknowledge the 
speculation of a causal connection between the veteran's 
musculoskeletal diseases and his military service. Dr. WMS 
candidly opines that the veteran's discomfort is due to a 
"degenerative process" and his activity in the military 
"may" be responsible for that. Dr. WMS only offers a 
possible diagnosis for the veteran's conditions ("probably 
osteoarthritis"). Similarly, Dr. PSO suggests that the 
veteran's conditions are a result of both his military 
injuries as well as "personal" injuries. Medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993). The fact that something is a possibility does not 
mean it is as likely as not the cause of the current 
conditions.

The August 2005 VA examiner's opinion, similarly, is also not 
probative. The examiner links the veteran's traumatic and 
degenerative arthritis of the toe and the left knee to 
probable residuals from the veteran's in-service MOS. The 
veteran, however, is not alleging that his left knee 
condition and right toe condition are the result of his in-
service MOS, but rather due to specific, unconfirmed in-
service injuries. Rather than specifying what event, if any, 
caused the veteran's current conditions, the examiner notes 
that "the veteran sustained injuries to several joints while 
he was in the service at various times, various places, and 
various events." No information is provided as to what 
trauma to what joints is believed to have caused the 
veteran's conditions. Rather, the examiner concludes with a 
vague, blanket statement that all of his claimed joints are 
injured as a result of his active service. 

Additionally, the Board notes that the examiner, in rendering 
his opinion, clearly did not distinguish between the 
veteran's active service in the Army versus his service in 
the National Guard and Army Reserves. As explained above, 
there are significant legal differences between claims of 
diseases or injuries arising out of active duty versus 
inactive duty while in the National Guard and Army Reserves. 
Currently there is no evidence of actual active duty injuries 
(other than the neck lacerations). Rather the records merely 
show complaints of pain and self-reported in-service 
injuries. This medical opinion, therefore, further lacks 
probative value due to the examiner's vagueness of what 
injuries the opinion is based on and the misinformed 
perception of the veteran's service. 

On the other hand, the Board finds the chronological medical 
treatment records more compelling. The veteran's July 1969 
exit examination is negative for any joint abnormalities or 
complaints of pain. The veteran's periodic Reserves 
examinations throughout the 1980s are also negative for any 
complaints, treatments or diagnoses of these claimed 
conditions. The earliest recorded complaint of left knee pain 
in February 1984, the examiner found no abnormalities 
(although he did note the veteran's scars) and further opined 
that he doubted the veteran's credibility regarding the 
description of the alleged injury. The record also contains 
two reported motor vehicle accidents, and the veteran's long-
history of alcohol abuse. Indeed, even Dr. PSO vaguely 
references the veteran's "personal" injuries. 

Although the veteran alleges that his current disabilities 
are the result of old military injuries, for reasons 
discussed above, his testimony simply is not credible. There 
are no contemporaneous records to support his allegations and 
his reported medical history throughout the record is found 
to vary in dates, geographic locations, and circumstances of 
the injuries. While the veteran alleges he hurt his knee in 
the military, for example, the only reported left knee injury 
in the medical record coincides with a January 1992 motor 
vehicle accident, and the scar he points to as evidence of 
the alleged in-service injury was there when he entered 
service in 1964. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and service 
connection must be denied.

Bilateral Ankles 

The veteran alleges that his bilateral ankle arthritis is due 
to multiple parachute jumps, and a few falls, during service. 
Specifically he claims he twisted his right ankle in 1970 
during a parachute fall. 

The veteran's personnel records confirm that the veteran was 
a paratrooper for some of his time in the Army and thereafter 
in the Reserves. There is at least one documented parachuting 
related injury to the veteran's back in 1984, and references 
to possibly two other parachuting related injuries to his 
back in 1965 and 1980. On those occasions, however, no ankle 
injury or treatment is noted. 

The veteran's VA treatment records and private treatment 
records for his ankles differ considerably regarding the 
veteran's condition. The VA treatment records show complaints 
and treatments since January 1991. At that time, however, the 
examiner reported his ankles having full range of motion with 
no gait or any other abnormality seen. The veteran's right 
ankle was again treated in January 1992 after a reported 
motor vehicle accident. At that time he was given an air 
cast, which records indicate he still periodically wears 
today. 

VA examinations and X-rays from April 1992 and September 1998 
reveal evidence of an old injury, but no current disability. 
Specifically, the examiner found the veteran's ankle to have 
full range of motion and only diagnosed him with "subjective 
complaints of pain." 

In contrast, the veteran's private treatment records show a 
diagnosis of bilateral degenerative joint disease of his 
ankles as early as 1992. Private records from a foot clinic 
show limitation of motion and complaints of pain in the 
veteran's right ankle in 1992. Dr. WMS, in April 1992, 
diagnosed the veteran with, among other things, a 
rheumatological disorder (probably osteoarthritis) affecting 
both shoulders, knees and ankles. In rendering his diagnosis, 
Dr. WMS opined that the military "may" be responsible for 
his conditions. Private physician Dr. PSO, similarly, opined 
in February 1993 that all of the veteran's conditions, to 
include his ankles, are permanent and chronic disabilities 
preventing him from working. A January 1995 statement by Dr. 
PSO further opined that his current disabilities were the 
result of "old injuries sustained in the military and 
personally." 

Most recently, the veteran was afforded a VA examination in 
August 2005 where the examiner found his ankles to 
bilaterally have some mild traumatic and degenerative 
arthritis. In rendering his diagnosis, the examiner opined, 
"It is as likely as not, considering the amount of trauma to 
his various joints in the service, that the traumatic and 
degenerative arthritis of various joints is related to his 
active service." 

Here, the crucial inquiry is whether his bilateral ankle 
condition is related to any remote incident to service. The 
Board concludes that it is. 

Although the evidence is very similar to the veteran's other 
musculoskeletal claims discussed above, there are vital 
differences leaving the record, at the very least in 
equipoise.

The veteran is claiming his ankles are disabled due to 
parachuting. There is evidence in the record that he was a 
paratrooper in the Army, but there is also evidence that he 
sustained at least one post-service injury to his right ankle 
in January 1992. 

The private treatment records at first glance seem to provide 
a nexus between his current disabilities and his military 
service. However, it is clear that both Dr. WMS and Dr. PSO 
do not definitively claim that the veteran's conditions are 
the result of his military service. Dr. PSO, for example, 
states that the veteran's conditions are collectively due to 
old injuries from military service, and post-military 
service. Dr. WMS, similarly, states that the veteran's 
military service "may" be responsible for his current 
condition. Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). This is discussed in detail 
above. 

Regardless, the August 2005 opinion by a VA examiner 
unequivocally links the veteran's traumatic and degenerative 
arthritis to his past military occupation. Given the nature 
of the veteran's MOS in the Army, coupled with the non-
conflicting medical opinions, the record is at least in 
equipoise. Accordingly, resolving any benefit of the doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted for the veteran's bilateral ankle 
arthritis. 

Residuals of Head Concussions

As detailed above, the veteran claims that his current 
headaches are the result of head concussions suffered from 
multiple parachute falls in the Army resulting in days of 
unconsciousness.

The veteran was a paratrooper for at least some time period 
during his active duty in the Army and thereafter in the 
Reserves. There is one contemporaneous medical record 
associated with a parachute injury, showing treatment for the 
veteran's back in 1984. At that time the medical record noted 
a prior parachute injury on March 18, 1965. For reasons 
stated previously, the Board simply does not find it credible 
that the veteran suffered a concussion and was unconscious 
for several days or weeks (his testimony varied as to the 
exact length of unconsciousness) at that time or any time 
during service. No medical record prior to April 1992 
references a past head injury or concussion and 
contemporaneous records are not consistent with the claim of 
such a serious injury. The Board concludes a chronic head 
disability was not incurred during service.

The crucial inquiry, then, is whether his current condition 
can be linked to any remote incident of service. The Board 
concludes it cannot. 

The medical records are silent for any complaints, treatments 
or diagnoses of any head condition until April 1992. At that 
time a CT scan confirmed that the veteran had previously 
suffered at least one concussion. His skull contained lumps 
consistent with a previous head injury, but the tests were 
otherwise negative for any abnormality. A CT scan in 1998 
showed identical results. The veteran's medical records show 
continuous treatment for headaches, including 
hospitalizations, since April 1992, nearly 30 years after the 
first alleged parachuting injury. The Board finds noteworthy 
that the veteran also sought treatment a few months earlier, 
in January 1992, for an ankle and knee injury from a motor 
vehicle accident. 

Medical records after 1992 reference a history of 3 head 
concussions, associated with military parachute jumps, but 
the reported history is clearly based on the veteran's 
recollection and not objective fact. VA examiners, 
additionally, differ in regard to the probable etiology of 
the veteran's condition. 

Specifically, VA examiners from April 1992 and October 1998 
note skull abnormalities consistent with past concussions and 
diagnose the veteran with "post-traumatic headaches." 
Neither examiner specifically linked the veteran's prior 
parachute falls to his current condition. The April 1992 
examiner, for example, stated that the veteran "appears to 
have a form of post-traumatic headaches. These probably have 
a migraine component" (emphasis added). 

More recently, the veteran underwent a VA examination in 
August 2005 where the examiner concluded that his headaches 
were mostly "functional." Specifically, the examiner opined 
as follows:

The veteran's symptoms are so numerous, complicated, and 
mixed-up that is difficult to determine what is causing 
the headaches, or what the specific type of headache is 
that he has. I think that it more likely than not, is 
that his headaches are mostly functional.

The Board finds the examiner's conclusion compelling. In 
rendering his opinion, he reviewed the entire C-file 
including the VA examiners reports and CT scans from 1992 and 
1998. The examiner noted how neither CT scan revealed any 
abnormalities, and how neither past examiner could link the 
headaches with a specific etiology. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had a diagnosis for headaches until 
many years after service. Although the veteran may have had 
past head injuries, the record indicates that they were most 
likely post-service injuries. The veteran does not have a 
single documented complaint, treatment or diagnosis of any 
head injury or headaches until April 1992, nearly 30 years 
after the veteran's alleged in-service concussion. The first 
treatment for a headache, moreover, comes a few months after 
a documented automobile accident. While some medical opinions 
have diagnosed the veteran with post-traumatic headaches, 
none have specifically linked them with any credible incident 
of service. Direct service connection requires a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).



Hypertension

The veteran claims that he was treated for high blood 
pressure and hypertension throughout his military service and 
therefore is entitled to service connection.

The recovered service medical records from the veteran's time 
in the Army from June 1964 to December 1971 do not show a 
diagnosis of hypertension or treatment for high blood 
pressure. Indeed all of his service medical records, most 
notably his July 1969 exit examination, show blood pressure 
levels in normal range. At that time, the veteran's blood 
pressure was recorded as 140 over 90. While on the higher end 
of normal, the veteran's condition was still classified as 
"normal" and no complaints, treatments or diagnoses were 
noted. 

The veteran's medical records after 1971 reflect high blood 
pressure readings as early as February 1988 and a diagnosis 
of hypertension as early as December 1990. 

Here, the veteran seems to be arguing that because he was in 
the Reserves at the time he was diagnosed with hypertension, 
that it is service-connected. However, an individual can be 
service-connected for an injury incurred during inactive 
service, but not for a disease. See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 
This claimed condition is a disease, not an injury. In other 
words, the fact that the appellant was enlisted in the 
Reserves at the time he was diagnosed with a disease does not 
automatically mean his claim is granted.

In this case, according to the veteran's personnel records, 
the veteran was on ACTDUTRA at the time of the February 1988 
blood pressure reading, but not at the time of his December 
1990 diagnosis of hypertension. The February 1988 blood 
pressure reading is merely a finding and not a diagnosis of 
the actual disease. Accordingly, the Board concludes that the 
veteran's condition was not diagnosed while in ACTDUTRA and 
therefore service connection is not warranted.


The Board notes that the veteran underwent a VA examination 
in August 2005 wherein the examiner concluded that "the 
veteran developed hypertension in the service and this is 
well-documented in his service records, during active service 
as well as in the reserves. I am therefore of the opinion 
that his hypertension is service-connected." While the 
opinion is favorable to the veteran, it is based on incorrect 
factual premises. The service medical records are silent to 
any complaints, treatments or diagnoses of hypertension until 
December 1990, well after his full time military service and 
not during the veteran's ACTDUTRA. A medical opinion based on 
an inaccurate factual premise is not probative. Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993). The exact timing of 
the diagnosis of his condition proved critical to this case 
and the examiner did not make an informed opinion.

In short, the veteran's personnel records do not show, nor 
has he maintained, that he served on ACDUTRA or INACDUTRA 
during the month of December 1990. Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Skin Condition

Here, the veteran alleges that he has suffered with a skin 
rash on his hands, feet and groin ever since his service in 
Vietnam. Specifically, he alleges the rash is a result of his 
exposure to Agent Orange. 

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service. A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  In this case, the veteran's 
condition, diagnosed as tinea cruris and atopic dermatitis, 
is not included on the list of diseases associated with Agent 
Orange exposure. See 38 C.F.R. § 3.309(e).

Accordingly, the crucial inquiry is whether the veteran's 
skin condition can be directly linked to any remote incident 
of service. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994) (the regulation does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation). The Board concludes it can.

The veteran's service medical records are silent as to any 
treatment of skin conditions. During his time in the 
Reserves, the medical records show continuous symptomatology 
for a skin condition as early as February 1983. At that time, 
the veteran was diagnosed with tinea cruris, pedis, and 
atopic dermatitis of some fungal origin. Although the veteran 
reported having this rash since 1966, no earlier treatment 
records exist. The veteran was also diagnosed with a skin 
condition in December 1990 in conjunction with an Agent 
Orange screening. The medical provider diagnosed the veteran 
with "dermatitis," but did not proffer a likely etiology at 
that time. 

Most recently, the veteran underwent a VA examination in 
August 2005 where the examiner diagnosed the veteran with 
tinea corporis, manum, pedis and cruris opining that "it is 
more likely than not, that [his] skin condition is service-
related." In rendering his opinion, the examiner noted that 
he reviewed the C-file and noted the wet conditions of 
Georgia, Vietnam and Central America during the times the 
veteran served there. In contrast to the medical opinions 
referenced above, the facts relied upon by the examiner are 
consistent with the record and not solely based on the 
veteran's reported medical history. Accordingly, the Board 
finds the opinion compelling and concludes that service 
connection for the veteran's skin condition is warranted.




The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in July 2002, January 2004 and March 2005.  
Those letters advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The March 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal. However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above. Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. Although the notice provided 
to the claimant first in 2002 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated and an additional SSOC was 
provided to the veteran. Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file to the extent possible.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  Indeed, the case was 
remanded on three past occasions to give the AOJ the 
opportunity to exhaust all possible methods of obtaining and 
rebuilding the veteran's file to the extent possible. The 
claimant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded relevant medical examinations for 
his various claimed conditions. Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive evidence that the claimed conditions may be 
associated with the claimant's military service. See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.   

The duty to assist also includes providing the claimant a 
personal hearing, if requested.  Under 38 C.F.R. § 3.103(c), 
VA has enacted a regulatory right to a hearing at the RO, 
and, once an appeal is certified to the Board, there is also 
a statutory right under 38 U.S.C.A. § 7107, for a claimant to 
have a hearing before the Board.  What is important here is 
that a claimant is entitled to a hearing before RO personnel 
and a hearing before Board personnel. Id. 

In correspondence received in March and October 2004, the 
veteran requested a hearing before "AMC/DVA/BVA before 
decisions on [his] appeals."  This request is denied.  
First, the AMC (Appeals Management Center) does not conduct 
hearings.  Second, the veteran did appear before the RO for 
two hearings dated January 1992 and September 1994 and those 
transcripts are in the record.  The regulation entitles him 
to a hearing, and he has had two already.  There has been no 
showing as to why the facts and circumstances of his case 
have changed such since his last hearing that another one 
should be provided to him.

Finally, as for the Board hearing, the veteran was scheduled 
for a hearing before the Board in December 2001 for all of 
the issues currently on appeal, but failed to show. The 
veteran did not call to reschedule nor did he show good cause 
for his absence.  The law is very specific that when a 
claimant fails to appear for a hearing before the Board, no 
further request for a hearing will be granted unless good 
cause is shown, and the motion to reschedule must be filed 
within 15 days.  38 C.F.R. § 20.702(d).  Clearly the 
veteran's statements years after the scheduled hearing were 
not timely.  Therefore, he is not entitled to have another 
hearing scheduled before the Board.  He was given the 
opportunity for a hearing, and that is all the law requires.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for residuals of a right 
great toe injury is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for residuals of bilateral 
ankle injuries is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to service connection for residuals of head 
concussions, to include migraines is denied.

Entitlement to service connection for hypertensive vascular 
disease is denied.

Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, is granted 
subject to the laws and regulations controlling the award of 
monetary benefits.



REMAND

For the following reasons, the claims for PTSD and an 
increased initial rating for traumatic arthritis with 
residual scar for the lumbar spine are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

PTSD

The veteran at various times throughout the pendency of the 
appeal of his claims has requested a hearing with the RO as 
well as with the Board. Most recently, the veteran requested 
a hearing before "AMC/DVA/BVA before decisions on [his] 
appeals" in March and October 2004 statements.  

By that time, the veteran was previously scheduled for a 
hearing before the Board in December 2001 for all of the 
issues currently on appeal, including but not limited to 
PTSD. The veteran did not show up to the hearing, did not 
call to reschedule, and did not show good cause for his 
absence. Although the Court has determined that the veteran 
has a right to request a hearing before the issuance of a 
Board decision, when a hearing is scheduled and the veteran 
fails to appear, no further request for a hearing will be 
granted unless good cause is shown or a motion to reschedule 
is received within 15 days. 38 C.F.R. § 20.702(d); see also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704. Clearly the veteran's statements 
years after the scheduled hearing were not timely. Therefore, 
he is not entitled to have another hearing scheduled before 
the Board. 

The Board concludes, however, that the veteran is entitled to 
another hearing before the RO. The veteran was afforded two 
hearings before the RO, in January 1992 and September 1994. 
His claim for PTSD, however, was not an issue on appeal at 
either of those hearings. Accordingly, in light of the 
veteran's 2004 requests, the veteran must be afforded a 
hearing before the RO in regard to his issue of entitlement 
to service connection for PTSD. For reasons aforementioned, 
the veteran is not entitled to be scheduled for another 
hearing before the Board. He was given the opportunity for a 
Board hearing, and that is all the law requires. 38 C.F.R. § 
20.702(d). 

Traumatic Arthritis with Residual Scar of the Lumbar Spine

A March 2002 rating decision, in pertinent part, granted a 
claim for service connection for traumatic arthritis with 
residual scar for the lumbar spine, assigning the disability 
with a 10 percent rating. The veteran submitted his notice of 
disagreement (NOD) to this decision in an August 2002 
statement. No further action has been taken in regard to this 
claim.

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

1. The RO should make arrangements to 
schedule the veteran for a hearing before 
the RO for the issue of entitlement to 
service connection for post-traumatic 
stress disorder. For reasons explained 
above, the veteran should not be afforded 
a hearing before the Board. 

2. After the above is complete, 
readjudicate the veteran's claim of 
service connection for PTSD. If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

3. Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
increased initial rating for traumatic 
arthritis with residual scar of the 
lumbar spine. The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until further notice is 
obtained.  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


